                                          Case 3:21-cv-01644-MMC Document 74 Filed 06/08/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TWITTER, INC.,                                  Case No. 21-cv-01644-MMC
                                                        Plaintiff,
                                  8
                                                                                         ORDER DENYING PLAINTIFF'S
                                                   v.                                    MOTION FOR PRELIMINARY
                                  9
                                                                                         INJUNCTION PENDING APPEAL
                                  10     KEN PAXTON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Twitter, Inc.'s ("Twitter") Motion, filed May 27, 2021,

                                  14   "for Injunction Pending Appeal." On June 2, 2021, defendant Ken Paxton, in his official

                                  15   capacity as Attorney General of Texas ("Attorney General"), filed opposition. Having

                                  16   read and considered the parties' respective written submissions, the Court rules as

                                  17   follows.1

                                  18          On March 8, 2021, Twitter filed the above-titled action, in which it alleged that, on

                                  19   January 13, 2021, the Attorney General issued a "Civil Investigative Demand" ("CID")

                                  20   (see Compl. ¶ 3, Ex. 1), by which the Attorney General seeks from Twitter specified

                                  21   documents described as "relevant to the subject matter of an investigation of possible

                                  22   violations of sections 17.46(a) and (b) of the DTPA [Texas Deceptive Trade Practices –

                                  23   Consumer Protection Act] in Twitter's representations and practices regarding what can

                                  24   be posted on its platform" (see Compl. Ex. 1). Based thereon, Twitter asserted a single

                                  25   Claim for Relief, brought pursuant to 42 U.S.C. § 1983 and titled "The First Amendment

                                  26
                                  27          1
                                               By order filed May 28, 2021, the Court approved the parties' stipulation to take
                                  28   the matter under submission as of the date on which the opposition was filed.
                                          Case 3:21-cv-01644-MMC Document 74 Filed 06/08/21 Page 2 of 4




                                  1    Bars the Attorney General's Retaliatory Investigation and Civil Investigative Demand." As

                                  2    relief, Twitter sought, in addition to declaratory relief, an injunction prohibiting the

                                  3    Attorney General from "initiating any action to enforce the CID or to further the unlawful

                                  4    investigation into Twitter's internal editorial policies and practices." (See Compl. ¶¶ 69-

                                  5    70.)

                                  6           By Order filed May 11, 2021 ("May 11 Order"), the Court granted the Attorney

                                  7    General's motion to dismiss, finding the above-titled action was premature. That same

                                  8    date, judgment was entered, and, on May 14, 2021, Twitter filed a notice of appeal.

                                  9           By the instant motion, Twitter seeks an order granting a preliminary injunction

                                  10   pending appeal. Specifically, Twitter seeks an order enjoining the Attorney General from

                                  11   "[i]nitiating any action to enforce the CID or to continue the investigation announced on

                                  12   January 13, 2021[,] into Twitter's content-moderation policies and practices." (See Pl.'s
Northern District of California
 United States District Court




                                  13   Proposed Order at 3:2-6.) In support thereof, Twitter relies on Rule 62(d) of the Federal

                                  14   Rules of Civil Procedure, which Rule provides that "[w]hile an appeal is pending from an

                                  15   interlocutory order or final judgment that grants, continues, modifies, refuses, dissolves,

                                  16   or refuses to dissolve or modify an injunction, the court may suspend, modify, restore, or

                                  17   grant an injunction on terms for bond or other terms that secure the opposing party's

                                  18   rights." See Fed. R. Civ. P. 62(d).2

                                  19          "In evaluating a motion for an injunction pending appeal, [courts] consider whether

                                  20   the moving party has demonstrated [1] that they are likely to succeed on the merits,

                                  21   [2] that they are likely to suffer irreparable harm in the absence of preliminary relief,

                                  22   [3] that the balance of equities tips in their favor, and [4] that an injunction is in the public

                                  23   interest." South Bay United Pentecostal Church v. Newsom, 959 F.3d 938, 939 (9th Cir.

                                  24   2020). Alternatively, with respect to the first factor, a plaintiff may show "serious

                                  25   questions going to the merits," provided the plaintiff also shows "the balance of hardships

                                  26
                                  27          2
                                                Twitter asserts, and the Court agrees, that the May 11 Order "effectively denied
                                  28   Twitter's then-pending motion for a preliminary injunction." (See Pl.'s Mot. at 3:1-2.)

                                                                                       2
                                            Case 3:21-cv-01644-MMC Document 74 Filed 06/08/21 Page 3 of 4




                                  1    tips sharply in the plaintiff's favor." See Alliance for the Wild Rockies v. Cottrell, 632 F.3d

                                  2    1127, 1134-35 (9th Cir. 2011) (internal quotation and citation omitted).

                                  3            Here, the Court finds, for reasons stated by the Attorney General (see Def.'s Opp.,

                                  4    filed June 1, 2021, 3:18-7:28, 9:3-10:28), Twitter has not made the requisite showing as

                                  5    to the first factor, and, accordingly, will deny the motion.

                                  6            In particular, with respect to the first factor, Twitter's claim for injunctive relief is, as

                                  7    discussed in greater detail in the May 11 Order, premature under Reisman v. Caplin, 375

                                  8    U.S. 440 (1964) and subsequent cases applying its holding, as the CID is not self-

                                  9    executing and the Attorney General has taken no steps to enforce it. See id. at 443-44,

                                  10   446 (affirming, for "want of equity," dismissal of claim challenging issuance of summons,

                                  11   where defendant had "no power to enforce compliance or to impose sanctions for

                                  12   noncompliance"; finding plaintiff had "adequate remedy at law," as "enforcement action"
Northern District of California
 United States District Court




                                  13   by agency would "afford[ ] a judicial determination of the challenges to the summons").

                                  14           Although Twitter now raises a new argument, namely, that financial penalties may

                                  15   be imposed if a court were to find Twitter violated the DPTA, the Attorney General here,

                                  16   unlike the investigative agencies in the cases cited in the Court's May 11 Order, has no

                                  17   authority to itself impose such sanction and there is no evidence before the Court to

                                  18   suggest the Attorney General has threatened to file an action pursuant to the DPTA, nor

                                  19   is there any evidence otherwise suggesting such filing is imminent. Cf. Morales v. Trans

                                  20   World Airlines, Inc., 504 U.S. 374, 382 (1992) (holding injunctive relief proper where state

                                  21   attorney general threatened to file action alleging violation of consumer protection

                                  22   statute).

                                  23           Consequently, the first factor does not weigh in favor of issuance of a preliminary

                                  24   injunction, and, in light thereof, the Court does not address herein the second, third, and

                                  25   fourth factors. See DISH Network Corp. v. Federal Communications Comm'n, 653 F.3d

                                  26   771, 776-77 (9th Cir. 2011) (holding where plaintiff fails to demonstrate first factor weighs

                                  27   in its favor, a court "need not consider the remaining three").

                                  28   //
                                                                                         3
                                         Case 3:21-cv-01644-MMC Document 74 Filed 06/08/21 Page 4 of 4




                                  1          Accordingly, Twitter's motion is hereby DENIED.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: June 8, 2021
                                                                                           MAXINE M. CHESNEY
                                  5                                                        United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 4
